DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2021 has been entered.
 Response to Amendment
	This office action is responsive to the amendment filed on 12 May 2021. As directed by the amendment: claims 15, 19, 21-22, and 24-25 have been amended; no claims have been cancelled; and claim 29 has been added. Thus, claims 15 and 17-29 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Response to Arguments
Applicant’s arguments, see page 6, filed 12 May 2021, with respect to claims 15-21 and 24-27 have been fully considered and are persuasive. The 35 U.S.C. §102(a)(1) rejection of claims 15-21 and 24-27 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15 and 17-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The record must be clear so that the public will have notice as to the patentee’s scope of protection when the patent issues. If a reasonable interpretation of the claim is broader than the description in the specification, it is necessary for the examiner to make sure the full scope of the claim is enabled. Limitations and examples in the specification do not generally limit what is covered by the claims. See MPEP 2164.08.
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 

(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claim 15, the limitation “wherein the delivery device is actuated by a barrel cam” lacks enablement in the instant specification. 
As phrased in claim 15, the device for dispensing a fluid (i.e. the device 1 depicted in Fig. 1) comprises a delivery device (i.e. device 2) that is distinct from a container of fluid (i.e. syringe 5) and that creates a suction force on the fluid within the container when actuated by a barrel cam (i.e. barrel cam 19). 
However, upon closer review of the specification, the instant disclosure teaches that the delivery device “generates an underpressure at the syringe, as a result of which the content of the syringe is suctioned from the latter and … the plunger of the syringe moves in the direction of the proximal end of the syringe” (¶0010 of the PG publication of the instant application) and that “besides the delivery device 2, the device 1 has an injection device 18, and these are both actuated or controlled via a barrel cam 19 driven by a delivery drive” (¶0027). Although the written description for the claim limitation exists in this instant specification, these two citations are the only paragraphs that discuss either the “suction force” or the “barrel cam.” 
The amount of direction provided by the inventor (Wands factor F) teaches a barrel cam that “actuat[es] or control[s]” (emphasis added) the delivery device but fails to provide enough disclosure about the elements or steps needed to actuate such a delivery device that “creates a suction force on the fluid within the container during fluid dispensing.” In addition, the structure of the “barrel cam” is not an art-recognized term. The level of one of ordinary skill in the art and the level of predictability in the art (Wands factors D and E) are sufficient to understand that a “barrel cam” may be a “rotating or sliding piece in a mechanical linkage” (see Definition of Cam, attached as NPL) within a syringe barrel but are insufficient to predict how the barrel cam engages other elements of the invention in order to fulfill all of the limitations of the claim. Neither the figures nor the instant specification disclose the structural elements that are engaging with the barrel cam 19 in order to actuate the delivery device’s function of “creat[ing] a suction force.” Furthermore, the state of prior art (Wands factor C) for devices for dispensing 
Claims 17-29 are rejected for incorporating the above limitation due to their respective dependencies on claim 15 and because they fail to rectify the enablement issues above.
As such, claims 15 and 17-29 are rejected under 35 U.S.C. §112(a) as failing to comply with the enablement requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783